DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 August 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 13, 18, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 18, Applicant recites “the cavity being in fluid communication with the interior volume of the syringe barrel and a lumen of a nozzle; and a nozzle comprising the lumen…” However, such a limitation creates substantial confusion as the number of “a nozzle”(s) required by the claims as well as the number of lumens.
Examiner notes that “a nozzle…” is recited twice in the claims, both times in a positive fashion. Specifically, the claim recites “the cavity being in fluid communication with the interior volume of the syringe barrel and a lumen of a nozzle”. This is understood to be a positive recitation that necessarily requires the presence of a nozzle having a lumen to which the cavity is positively in fluid communication.
The claim, in the following clause, further recites “a nozzle comprising the lumen”. However, to the extent that “a nozzle” has already been positively required in the previous clause this creates confusion as to whether the first “a nozzle” and the second “a nozzle” are the same or different. Specifically, it is unclear if the claim is seeking to require an upstream “nozzle” and a downstream “nozzle” each having the same lumen, or if the claim only requires a single “nozzle” with a singular lumen being part of that nozzle.
Subsequent recitations toward “the nozzle” create further confusion, particularly to the vent that the “a nozzle” of Clause 3 may not be the same as the “a nozzle” of Clause 4. This issue is not a mere grammar or syntax error to the extent that Applicant discloses two configurations (see Fig. 1 and Fig. 8) wherein the configuration illustrated in Fig. 8 as two clear “nozzles” (see at 368 and 316). As such, the context in which the claims are to be interpreted is not clear as it stands to resolving the limitations of the “nozzles” as well as how to parse the “lumen”, whereby a “lumen” could be understood to comprise either each discrete section of a fluid flow path or the fluid flow path, in general.
Regarding Claim 13, related to the issue noted above, the instant Claim 13 recites limitations creating confusion over the identification of “the nozzle”. Particularly Claim 13 requires, inter alia, “a nozzle extending from the distal end of the syringe barrel”. This limitation, in light of the context of the specification would presumably be referencing the nozzle (316 – Fig. 8) based upon the understanding of “extending from the distal end of the syringe barrel” (note the language used in Par. 58 which recites “[t]he syringe 310 also includes a nozzle 316 extending from the closed distal end 310 of the syringe barrel 312”. However, this claim later recites “such that fluid comes in contact with a bottom surface of the rotary piston pump, after which the fluid is expelled through a distal end of the nozzle” which would appear to suggest that the “nozzle” should be located distal to the rotary piston pump, which would generally preclude consideration of Fig. 8 and element (316) as providing satisfaction of “the nozzle”. This is further at odds with the limitation in Clause 2 which recites “a pump assembly removably connected to the nozzle of the syringe barrel”, which would presumably be understood to reference the intraoperative connection between (366) and (316). But again, if the fluid is first required to pass through the rotary piston pump “after which the fluid is expelled through a distal end of the nozzle” then this logically CANNOT be element (316).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 7-11, 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0276411 (“Cowan”) in view of U.S. Patent No. 6,010,485 (“Buch”) – as evidenced in view of “Valveless Piston Pumps Complete Denitrification of Effluent Wastewater” (“Werner”) and U.S. Publication No. 2010/0305508 (“Franks”).
Regarding Claims 1, Cowan discloses a syringe (100) comprising:
	A syringe barrel (20) comprising an open proximal end (when piston 25 is not present), a closed distal end (at 30 – where in light of the specification “closing” of the distal end is understood to be a function of fluid pressures resisting flow through the distal end unless the pressure within the syringe is raised by operation of the piston/plunger), and a sidewall extending therebetween (i.e. the wall of 20 – see Fig. 5);
A plunger (118, 25) having an annular sidewall (see at piston 25 about its circumference) configured to seal against an interior surface of the sidewall of the syringe barrel (see Fig. 5), the plunger being configured to move through the syringe barrel in proximal and distal directions (Par. 55);
A pump (50 – RE: “actuator” which can be embodied as “a pump system” – Par. 13, 49) in fluid communication (via. 134, 30) with an interior volume of the syringe barrel (see Fig. 5) and configured to draw fluid from the syringe barrel via a pumping action (i.e. when actuator 50 is embodied as a “pump system” it will selectively operate to draw upstream fluid downstream) the interior flow path/cavity of pump system (50) being in fluid communication with the interior volume of the syringe barrel and a lumen of a nozzle (see e.g. the lumen of outlet 30 of the syringe OR the lumen of the flow path – not labeled – which follows the pump system – see Fig. 5, see annotated below);

    PNG
    media_image1.png
    451
    311
    media_image1.png
    Greyscale

A nozzle (see e.g. either of the two above labeled nozzles) comprising the lumen in fluid communication with the pump system (50 – see Fig. 5) and configured to receive fluid drawn from the syringe barrel by the pump and to expel the fluid through a distal end of the lumen (RE: either to the actuator 50 or “to patient”), such that the fluid flows from the syringe barrel to the pump assembly (50) and to the distal end of the nozzle (i.e. the labeled “the nozzle” distal to 50);
Wherein movement of the plunger in the distal direction allows the expelling of the fluid through the distal end of the lumen (Par. 55, 71).
In the instant case, Cowan discloses the invention substantially as claimed except that the pump system is a “rotary valve-less piston pump”. However, such “rotary valve-less piston pumps” are known in the art. For example, Buch discloses a syringe (generally 8 – affixable to the pump via 27) equivalent to the syringe described by Cowan (Par. 4, 5, 12) which is provided upstream and in communication with a  pump system (Fig. 2) which is embodied as a rotary valve-less piston pump in communication the interior volume of the container and configured to draw fluid from the container by rotation of a piston (22), the rotary valve-less piston pump comprising an annular body (21) having an open proximal end (see the end into which the piston is received ) and a closed distal end (i.e. the end opposite), which define a cavity (26), the cavity being in fluid communication with the interior volume of the container and an inlet (23) and outlet (24), wherein the piston is slidably rotatably inserted in the cavity (Col. 4, Ln. 20-48) and wherein the pump fluid comes into contact a bottom surface (see generally at 25) of the piston.
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to embody the pump of the invention of Cowan as a rotary, valveless pump of the type described by Buch, thereby only achieving the expected results of selecting a specific species of pump recognized by the prior art for its suitability in the delivery of medical fluids in place of the generic genus recitation by Cowan which suggests embodying the actuator as a pump but fails to explicitly resolve any particular and specific pump to achieve this goal – such valveless rotary piston pumps being recognized in the art for the reliability and accuracy.


    PNG
    media_image2.png
    308
    640
    media_image2.png
    Greyscale

Supplemental: the Werner reference describes – in further detail – the understood operation of the rotary valveless piston pump of the type of Buch, whereby a rotating and reciprocating piston comprises an intake stroke wherein a notch in the piston is aligned with the inlet during a suction stroke, followed by a rotational movement to bring the notch 180 degrees into alignment with the outlet, followed by an ejection/discharge stroke to expel the fluid contents of the variable volume chamber.
Neither Buch nor Wener explicitly describe a “partially retracted position” in which “fluid between the inflow port and the outflow port through the cavity of the pump assembly is permitted”. Specifically, while the ordinary artisan would immediately recognize and appreciate that – at least during the act of assembling the device – there exists a position in which the piston (22) has been partially received within the cavity (26) but has not yet been sufficiently advanced such that element (25) can be made obstructive to ports (23) and (24), it is unclear if such a position could be assumed AFTER assembly. Examiner does note that the claim does not specifically prescribe any specifics to when this “partially retracted position” is assumed – therefore Examiner argues that the existence of an intermediate position during assembly (or disassembly) of the device is logically sufficient to satisfy the overly broad “when” conditional which only requires such a position to exist (at some time) and does not seek to control or limit WHEN this position is assumed – whereby in such a position the fluid will come into contact with the bottom surface of the piston.

    PNG
    media_image3.png
    388
    258
    media_image3.png
    Greyscale

Supplemental: “Partially retracted” position of the piston which is assumed during assembly/disassembly of the device while the piston is being inserted or withdrawn from the cavity.

However, should Examiner’s argument(s) not be found persuasive the following is presented. Franks discloses a pump (100) related to that disclosed by Buch which likewise comprises a rotary piston (500) which can be rotated and slid within a cavity defining a pumping chamber, whereby the piston can be further retracted from a pumping mode (Fig. 16) to a priming mode (Fig. 15) by partially retracting (1502) the piston such that communication between the inlet (116) and the outlet (118) is simultaneously permitted. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the pump (see generally Weibel) of the modified invention of Cowan to have a partially retracted position in between the non-inserted position and the pumping position (Fig. 2, Buch) in order to impart a configuration wherein the inlet and outlet can be in simultaneous communication with one another to establish a separate priming mode as disclosed by Franks, to thereby ensure that air is removed to the system prior to pumping medicaments to the patient – whereby further retraction of the piston from the intake stroke will result in a configuration wherein fluid comes into contact with a bottom surface of the piston – since the bypass priming position cannot be provided at the bottom of the discharge stroke and must be assumed by a pulled-out position on the intake stroke.
Regarding Claim 4, Cowan, as modified by Buch and Franks, discloses that the piston is in a partially retracted position (see Buch when assuming a further withdrawn bypass/priming position in view of Franks) fluid flow through the open proximal end of the annular body is prevented (i.e. the piston stem is received within the open end thereby obstructing it) – see particularly Fig. 15, Franks whereby the device is particularly and positively modified to permit the construction of a priming position by retracting the piston beyond that in the retracted pumping stroke (see generally Fig. 2, Buch).
Regarding Claim 5, Cowan, as modified by Buch, provides for movement of the piston in an axial direction into the cavity from the partially retracted position causes the piston to seal at least one of the lumen of the nozzle or the interior volume of the syringe barrel (see Col. 4, Ln. 20-48, Buch; see also the supplemental disclosure of Werner), such that fluid communication between the cavity and the nozzle and/or the syringe barrel is prevented.
Regarding Claim 7, Cowan, as modified by Buch, provides for during a piston stroke, the piston rotates 360 degrees and moves axially through the cavity between a seated position, a suction position, and back to the seated position (see Col. 4, Ln. 20-48, Buch; see also the supplemental disclosure of Werner).
Regarding Claim 8, Cowan, as modified by Buch, provides that in the suction position, fluid is drawn from the interior of the syringe barrel into the cavity and, wherein, in the seated position, fluid is expelled from the cavity through the lumen of the nozzle (see Col. 4, Ln. 20-48, Buch; see also the supplemental disclosure of Werner).
Regarding Claims 9 and 10, Cowan, as modified by Buch discloses the invention substantially as claimed except that the “nozzle” (RE: the nozzle distal to the pump) comprises a male luer connector – rather Cowan merely illustrates the nozzle to comprise generic tubing “TO PATIENT” – see Fig. 6. However, the use of luer fittings to permit the operative connection between the fluid delivery components of an invention in the medical field is notoriously well-known. For example, Franks discloses that related pumps can be integrated into medicament delivery systems comprising additional devices, i.e. self-sealing injection sites, using a male luer connector (i.e. a threaded connector comprising an annular body having threads on an interior surface thereof – see Par. 45) configured to connect to a corresponding female luer connector on at the injection site to establish fluid communication therebetween.
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the nozzle of the modified pump (50) of Cowan to utilize a threaded male luer for connection to a corresponding female luer connector on a seal-sealing injection site, as disclosed by Franks, in order to utilize a known, predictable connector to infuse a medicament to a patient, whereby the device can be disconnected from a self-sealing injection site to permit the removal/changing of the device as needed.
Regarding Claim 11, Cowan, as modified, discloses the invention substantially as claimed except the pump is “integrally molded” to the syringe barrel. However, in the instant case, Examiner submits that it is well established that forming in a single integrated configuration and collection of articles which were previously separately connectable/removable from one another requires only routine and customary skill in the art, see In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); see also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) which demonstrates the obviousness of making integrated components separable. Whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the modified device of Cowan such that the pump and syringe barrel are integrally molded to one another, thereby eliminating the need for the user to separately assemble the components thereby eliminating the risk of improper assembly and misuse of the device.
Regarding Claim 13, Cowan discloses a syringe assembly (100) for delivery of a fluid, comprising:
a syringe (20) comprising a syringe barrel (20) comprising an open proximal end (i.e. the end receiving 25), a closed distal end (circa 30), and a sidewall extending therebetween (see Fig. 5); 
a plunger (18, 25) disposed in the syringe barrel having an annular sidewall (see at 25) configured to seal an interior surface of the sidewall of the syringe barrel (see Fig. 5) and configured to move through the syringe barrel in the proximal and distal directions (Par. 55); and 
a nozzle (see at 30 – Fig. 5) extending from the distal end of the syringe barrel comprising a lumen in fluid communication with an interior volume of the syringe barrel (see Fig. 5);
a pump assembly (50) removably connected to the nozzle of the syringe barrel in fluid communication with the interior volume of the syringe barrel; and
Wherein movement of the plunger in the distal direction allows the expelling of the fluid through the distal end of the lumen (Par. 55, 71).
In the instant case, Cowan discloses the invention substantially as claimed except that the pump system is a “rotary valve-less piston pump”. However, such “rotary valve-less piston pumps” are known in the art. For example, Buch discloses a related container/syringe (see generally 8) which is removably connectable (via 27) to a pump assembly (see Fig. 2) comprising a rotary piston pump configured to draw fluid from the interior volume of the syringe barrel through an inflow port (23) of the pump assembly and to expel the received fluid from an outflow port (24) thereof by rotational movement of a piston (22) – (see Col. 4, Ln. 20-48),
wherein the rotary piston pump comprises a rotary valve-less piston pump (Fig. 2) comprising an annular body (21) having an open proximal end (when not occupied by the piston 22) and a closed distal end (see Fig. 2), which define a cavity (26), wherein the piston is slidably inserted into the cavity (Col. 4, Ln. 20-48), wherein the fluid is drawn from the interior volume of the syringe barrel into the cavity through the inflow port and is expelled from the cavity through the outflow port, such that the fluid comes into contact with a bottom surface (e.g. the bottom surface 25 of the piston 22 and/or the bottom surface of the cavity 26 which together define a variable volume chamber), wherein movement of the plunger in the distal direction allows the expel of the fluid through the distal end of the lumen.
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to embody the pump of the invention of Cowan as a rotary, valveless pump of the type described by Buch, thereby only achieving the expected results of selecting a specific species of pump recognized by the prior art for its suitability in the delivery of medical fluids in place of the generic genus recitation by Cowan which suggests embodying the actuator as a pump but fails to explicitly resolve any particular and specific pump to achieve this goal – such valveless rotary piston pumps being recognized in the art for the reliability and accuracy.


    PNG
    media_image2.png
    308
    640
    media_image2.png
    Greyscale

Supplemental: the Werner reference describes – in further detail – the understood operation of the rotary valveless piston pump of the type of Buch, whereby a rotating and reciprocating piston comprises an intake stroke wherein a notch in the piston is aligned with the inlet during a suction stroke, followed by a rotational movement to bring the notch 180 degrees into alignment with the outlet, followed by an ejection/discharge stroke to expel the fluid contents of the variable volume chamber.
Neither Buch nor Wener explicitly describe a “partially retracted position” in which “fluid between the inflow port and the outflow port through the cavity of the pump assembly is permitted”. Specifically, while the ordinary artisan would immediately recognize and appreciate that – at least during the act of assembling the device – there exists a position in which the piston (22) has been partially received within the cavity (26) but has not yet been sufficiently advanced such that element (25) can be made obstructive to ports (23) and (24), it is unclear if such a position could be assumed AFTER assembly. Examiner does note that the claim does not specifically prescribe any specifics to when this “partially retracted position” is assumed – therefore Examiner argues that the existence of an intermediate position during assembly (or disassembly) of the device is logically sufficient to satisfy the overly broad “when” conditional which only requires such a position to exist (at some time) and does not seek to control or limit WHEN this position is assumed.


    PNG
    media_image3.png
    388
    258
    media_image3.png
    Greyscale

Supplemental: “Partially retracted” position of the piston which is assumed during assembly/disassembly of the device while the piston is being inserted or withdrawn from the cavity.
However, should Examiner’s argument(s) not be found persuasive the following is presented. Franks discloses a pump (100) related to that disclosed by Buch which likewise comprises a rotary piston (500) which can be rotated and slid within a cavity defining a pumping chamber, whereby the piston can be further retracted from a pumping mode (Fig. 16) to a priming mode (Fig. 15) by partially retracting (1502) the piston such that communication between the inlet (116) and the outlet (118) is simultaneously permitted. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the pump (see generally Weibel) of the modified invention of Cowan to have a partially retracted position in between the non-inserted position and the pumping position (Fig. 2, Buch) in order to impart a configuration wherein the inlet and outlet can be in simultaneous communication with one another to establish a separate priming mode as disclosed by Franks, to thereby ensure that air is removed to the system prior to pumping medicaments to the patient.
When considering modification of the pump assembly of Cowan to comprise a specific type of rotary piston pump in view of the prior art, there will be constructed a configuration wherein fluid flows from the interior volume of the syringe barrel into the cavity though the inflow port and is expelled from the cavity through the outflow port and into the nozzle (i.e. the length of tubing distal to the pump assembly – see generally distal to 50 in Cowan), such that the fluid comes in contact with a bottom surface of the rotary piston pump, after which the fluid is expelled through a distal end of the nozzle (i.e. the length of tubing distal to the pump assembly – see generally distal to 50 in Cowan).
Regarding Claim 15, Cowan, as modified by Buch and Franks, discloses that the piston is in a partially retracted position (see Weibel when assumed in a configuration between Fig. 2 and a withdraw configuration – especially in view of further modification by Franks) fluid flow through the open proximal end of the annular body is prevented (i.e. the piston stem is received within the open end thereby obstructing it) – see particularly Fig. 15, Franks whereby the device is particularly and positively modified to permit the construction of a priming position by retracting the piston beyond that in the retracted pumping stroke (see generally Fig. 2, Buch).
Regarding Claim 16, Cowan, as modified by Buch, provides for movement of the piston in an axial direction into the cavity from the partially retracted position causes the piston to seal at least one of the lumen of the nozzle or the interior volume of the syringe barrel (see Col. 4, Ln. 20-48 – Buch; see also supplemental disclosure by Wener), such that fluid communication between the cavity and the nozzle and/or the syringe barrel is prevented.
Regarding Claim 17, Cowan, as modified by Buch, provides for during a piston stroke, the piston rotates 360 degrees and moves axially through the cavity between a seated position, a suction position, and back to the seated position (see Col. 4, Ln. 20-48 – Buch; see also supplemental disclosure by Wener).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0276411 (“Cowan”) in view of U.S. Patent No. 6,010,485 (“Buch”) – as evidenced in view of “Valveless Piston Pumps Complete Denitrification of Effluent Wastewater” (“Werner”) - and U.S. Publication No. 2010/0305508 (“Franks”) as applied above, and further in view of WIPO Publication No. 2015/0157174 (“Focht”).
Regarding Claim 6, Cowan, as modified by Buch, discloses the invention substantially as claimed except for disclosing the annular body to comprise at least one annular seal extending from an interior sidewall thereof, the seal being configured to prevent fluid from leaking from the open proximal end of the annular body. However, Focht discloses a related pumping mechanism which includes an annular seal (RE: the piston – seal, Par. 146) which is molded or carried within a ring on the piston (3108) in order to assisting in sealing between the piston and the annular body (3112) interior sidewall (see Fig. 33B) – whereby it is understood that providing such seals inhibits leaking between the piston and sidewall which would otherwise impede the operation of the device. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the piston of the modified invention of Cowan to incorporate an over-molded piston seal thereupon, as disclosed by Focht, in order to seal the pump and valve system during operation to thereby inhibit leakage.
Claim(s) 18, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0276411 (“Cowan”) in view of U.S. Patent No. 6,010,485 (“Buch”) – as evidenced in view of “Valveless Piston Pumps Complete Denitrification of Effluent Wastewater” (“Werner”) and U.S. Publication No. 2010/0305508 (“Franks”) and U.S. Patent No. 2007/0237658 (“Burns”).
Regarding Claims 18, Cowan discloses a syringe (100) comprising:
	A syringe barrel (20) comprising an open proximal end (when piston 25 is not present), a closed distal end (at 30), and a sidewall extending therebetween (i.e. the wall of 20 – see Fig. 5);
	A plunger (118, 25) having an annular sidewall (see at piston 25 about its circumference) configured to seal against an interior surface of the sidewall of the syringe barrel (see Fig. 5), the plunger being configured to move through the syringe barrel in proximal and distal directions (Par. 55);
	A pump (50 – RE: “actuator” which can be embodied as “a pump system” – Par. 13, 49) in fluid communication (via. 134, 30) with an interior volume of the syringe barrel (see Fig. 5) and configured to draw fluid from the syringe barrel via a pumping action (i.e. when actuator 50 is embodied as a “pump system” it will selectively operate to draw upstream fluid downstream) the interior flow path/cavity of pump system (50) being in fluid communication with the interior volume of the syringe barrel and a lumen of a nozzle see e.g. the lumen of outlet 30 of the syringe OR the lumen of the flow path – not labeled – which follows the pump system – see Fig. 5, see annotated below);

    PNG
    media_image1.png
    451
    311
    media_image1.png
    Greyscale

	A drive unit (70) connected to the pump for actuating the pump to perform its pumping operations (i.e. drawing fluid from the interior volume of the syringe barrel);
	A nozzle (see e.g. at 30 or generally the flow path distal to the actuator/pump system 50) comprising a lumen in fluid communication with the pump system (50 – see Fig. 5) and configured to receive fluid drawn from the syringe barrel by the pump and to expel the fluid through a distal end of the lumen (RE: either to the actuator 50 or “to patient”), such that the fluid flows from the syringe barrel to the pump assembly and to the distal end of a nozzle (see i.e. the length of tubing providing distal to the pump assembly 50);
	Wherein movement of the plunger in the distal direction allows the expelling of the fluid through the distal end of the lumen (Par. 55, 71).
	In the instant case, Cowan discloses the invention substantially as claimed except that the pump system is a “rotary valve-less piston pump”. However, such “rotary valve-less piston pumps” are known in the art. For example, Buch discloses a syringe (generally 8 – affixable to the pump via 27) equivalent to the syringe described by Cowan (Par. 4, 5, 12) which is provided upstream and in communication with a  pump system (Fig. 2) which is embodied as a rotary valve-less piston pump in communication the interior volume of the container and configured to draw fluid from the container by rotation of a piston (22), the rotary valve-less piston pump comprising an annular body (21) having an open proximal end (see the end into which the piston is received ) and a closed distal end (i.e. the end opposite), which define a cavity (26), the cavity being in fluid communication with the interior volume of the container and an inlet (23) and outlet (24), wherein the piston is slidably rotatably inserted in the cavity (Col. 4, Ln. 20-48) and wherein the pump fluid comes into contact a bottom surface (see generally at 25) of the piston.
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to embody the pump of the invention of Cowan as a rotary, valveless pump of the type described by Buch, thereby only achieving the expected results of selecting a specific species of pump recognized by the prior art for its suitability in the delivery of medical fluids in place of the generic genus recitation by Cowan which suggests embodying the actuator as a pump but fails to explicitly resolve any particular and specific pump to achieve this goal – such valveless rotary piston pumps being recognized in the art for the reliability and accuracy.


    PNG
    media_image2.png
    308
    640
    media_image2.png
    Greyscale

Supplemental: the Werner reference describes – in further detail – the understood operation of the rotary valveless piston pump of the type of Buch, whereby a rotating and reciprocating piston comprises an intake stroke wherein a notch in the piston is aligned with the inlet during a suction stroke, followed by a rotational movement to bring the notch 180 degrees into alignment with the outlet, followed by an ejection/discharge stroke to expel the fluid contents of the variable volume chamber.
Neither Buch nor Wener explicitly describe a “partially retracted position” in which “fluid between the inflow port and the outflow port through the cavity of the pump assembly is permitted”. Specifically, while the ordinary artisan would immediately recognize and appreciate that – at least during the act of assembling the device – there exists a position in which the piston (22) has been partially received within the cavity (26) but has not yet been sufficiently advanced such that element (25) can be made obstructive to ports (23) and (24), it is unclear if such a position could be assumed AFTER assembly. Examiner does note that the claim does not specifically prescribe any specifics to when this “partially retracted position” is assumed – therefore Examiner argues that the existence of an intermediate position during assembly (or disassembly) of the device is logically sufficient to satisfy the overly broad “when” conditional which only requires such a position to exist (at some time) and does not seek to control or limit WHEN this position is assumed – whereby in such a position the fluid will come into contact with the bottom surface of the piston.

    PNG
    media_image3.png
    388
    258
    media_image3.png
    Greyscale

Supplemental: “Partially retracted” position of the piston which is assumed during assembly/disassembly of the device while the piston is being inserted or withdrawn from the cavity.
However, should Examiner’s argument(s) not be found persuasive the following is presented. Franks discloses a pump (100) related to that disclosed by Buch which likewise comprises a rotary piston (500) which can be rotated and slid within a cavity defining a pumping chamber, whereby the piston can be further retracted from a pumping mode (Fig. 16) to a priming mode (Fig. 15) by partially retracting (1502) the piston such that communication between the inlet (116) and the outlet (118) is simultaneously permitted. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the pump (see generally Weibel) of the modified invention of Cowan to have a partially retracted position in between the non-inserted position and the pumping position (Fig. 2, Buch) in order to impart a configuration wherein the inlet and outlet can be in simultaneous communication with one another to establish a separate priming mode as disclosed by Franks, to thereby ensure that air is removed to the system prior to pumping medicaments to the patient – whereby further retraction of the piston from the intake stroke will result in a configuration wherein fluid comes into contact with a bottom surface of the piston – since the bypass priming position cannot be provided at the bottom of the discharge stroke and must be assumed by a pulled-out position on the intake stroke.
Cowan, as modified in view of Buch, discloses the invention substantially as claimed except the device further comprises a “drive unit” connected to the pump for actuating the pump to drawn fluid from the interior volume of the syringe barrel. Specifically, while Buch discloses rotation and advancement and retraction of the piston to cause the infill and ejection strokes, Buch does not explicitly disclose HOW such a stroke is provided. However, Burns describes a related valveless, reciprocating piston pump (10 or 200) which comprises a drive unit (80, 62 or 208, 214) used to control the motion of the piston and regulate the intake and ejection strokes. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the modified device of Cowan to utilize an electromechanically operated driver, as disclosed by Burns, in order to ensure that the piston is operated in a precisely controlled and repeatable manner to affect accurate dosing.
Regarding Claims 21 and 22, Cowan, as modified by Burns, provides for a driver which may comprise a motor (208), a rotating shaft (212), and a cam (228) – (see Fig. 6 ,Burns) or a linear actuator (see 62).

Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Applicant’s amendments to Claims 1 and 18 do not appear to resolve the noted issues under 35 USC 112 to the extent that the claims each recite “a nozzle” twice in the claims. Further amendments to Claim 13 exacerbate this issue to the extent that it demonstrates a clear inconsistency in the claims in seeking to identify which of the species are sought to be claimed in light of two species wherein one species provides a singular identified “nozzle” and wherein the second species identifies two nozzles (one integral with the syringe barrel and one integral with the pump assembly”.
Applicant’s analysis makes no apparent consideration as to the previously noted identification of the distal portions of the flow path of Cowan located distal to the pump assembly (50) as a “nozzle”, especially in light of any further modification in view of Franks (see Clm. 9-10) which obviates the construction of a luer type “nozzle” distal to the pump to allow for operative indexing of the fluid delivery components with tubing in a known and predictable fashion so as to tubing and fluid handling components to individually replaced thereby allowing for certain elements to be cleaned, sterilized, and reused while others are discarded, damaged elements to be replaced, or longer/shorter lengths of tubing used to control the length of fluid flow paths as found necessary for any particular patient being located in any particular hospital bed/surgical table arrangement.
Applicant argues that “there is no motivation to combine the teachings of any of the cited reference… with the teachings of Cowan to arrive at the currently claimed invention”. These comments are largely conclusory and do not specifically point out any supposed errors in the actual motivational statements relied upon by the rejection. Furthermore, Applicant’s identification of Fig. 14 of Cowan is misplaced particularly to the extent that Fig. 14 is not relied upon for the rejection (rather consideration of modifications is made in light of the assembly of Fig. 5 of Cowan).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783              
10/20/2022